t c memo united_states tax_court herb vest petitioner v commissioner of internal revenue respondent docket nos filed date herb vest pro_se tanya s wang and duy p tran for respondent memorandum findings_of_fact and opinion lauber judge in these consolidated cases the internal_revenue_service irs or respondent determined the following deficiencies in petitioner’s federal_income_tax year deficiency dollar_figure big_number big_number petitioner initially contended that the notice_of_deficiency for was barred by the period of limitations under sec_6501 but he conceded that issue at trial the issues remaining for decision are whether petitioner’s investiga- tion of the circumstances surrounding his father’s death was an activity not en- gaged in for profit within the meaning of sec_183 and whether the sale of assets between related partnerships petitioner controlled was ineligible for install- ment sale treatment under sec_453 because the transaction had a principal purpose of avoiding federal_income_tax we resolve both questions in respon- dent’s favor findings_of_fact the parties filed a stipulation of facts and accompanying exhibits that are incorporated by this reference petitioner is a certified_public_accountant who all statutory references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar resided in texas when he filed his petitions in he founded a very successful financial services firm in the shareholders sold that business for dollar_figure million this yielded petitioner a very substantial profit he then em- barked on two sets of activities that gave rise to this tax controversy a sec_183 issue in when petitioner was two years old his father was found hanging by the neck in the bathroom of his shop in gainesville texas the death was origi- nally ruled a suicide in petitioner received an anonymous letter asserting that unidentified residents of gainesville had murdered his father and staged it to look like a suicide having realized a large gain on the sale of his business peti- tioner had the means to devote significant time and resources to investigating the circumstances of his father’s death beginning in petitioner caused partnerships he controlled to pay at least dollar_figure million to private investigators forensic experts morticians and writers to assist him in solving this mystery and reporting the results in date one of his investigators wrote a report concluding that his father’s death had in fact been a homicide the report found however that no plausible suspects among gainesville residents could be identified that no further leads existed and that ad- ditional time spent investigating the homicide would not prove fruitful undeterred petitioner continued his investigation his focus shifted to the possibility that his father had been killed by government agents in the wake of world war ii he spent considerable effort gathering information a major feat given how much time had elapsed since the relevant events occurred petitioner believed that if he gathered enough credible_evidence the story of his father’s death could be successfully adapted into a book or a movie in date petitioner hired a writer to draft a manuscript nine months later petitioner received a 96-page partial draft describing the known cir- cumstances of his father’s death this draft was never completed there is no evidence that petitioner or anyone else did any further work on this draft during the tax years at issue before petitioner worked with a public relations firm to publicize his story and look for a buyer interested in commercializing it there was apparently some interest his father’s death was the subject of one episode of a television show although this episode generated some publicity it produced no revenue by date petitioner had been investigating his father’s death for five years as of that time his investigative activities had not generated a single dollar of revenue those activities generated no income during or and petitioner had no reasonable prospect of generating future income petitioner never developed a business plan for commercializing his father’s story he has no professional background in writing book publishing or media he did not modify the scale or scope of his investigative activities during in an effort to minimize the substantial losses he was incurring from onwards petitioner conducted his investigative activities through various partnerships that he controlled the initial entity was hd vest investiga- tions llc of which petitioner owned that entity reported losses of ap- proximately dollar_figure million from homicide-related investigative activities during in date petitioner created truebeginnings llc tb which was principally owned by petitioner and his then wife tb’s major activity was opera- tion of a dating website it separately incurred losses of dollar_figure from homicide- related investigative activities during in date petitioner created harold e vest h w powers son llc hvps which he owned directly or via passthrough partners during hvps was principally engaged in investigating the circumstances of petitioner’s father’s death hvps reported aggregate losses of approximately dollar_figure million from these investigative activities during all of these losses flowed through to petitioner b installment_sale issue tb at all times has been taxed as an accrual-basis partnership during petitioner and his then wife owned of tb’s membership interests giving him control of its operations tb in turn owned interests in two other partnerships h d vest advanced systems llc vas and metric llc metric in the course of its activities tb developed technology that helped optimize the delivery of internet ads in date tb sold to vas and metric compu- ter equipment with appraised values of dollar_figure and dollar_figure respectively after accounting for cost bases and depreciation these sales produced an aggregate gross_profit of dollar_figure tb concurrently sold to vas intangible assets with an appraised value of dollar_figure because tb had a cost_basis of zero in these assets that sale produced a gross_profit of dollar_figure in exchange for the transferred assets vas and metric issued to tb promissory notes bearing an annual interest rate of interest was to accrue annually with the entire principal plus accrued interest payable in date tb received no payments of principal or interest from vas or metric during or on its form_1065 u s return of partnership income for tb report- ed on the installment basis its gain from the asset sales to vas and metric tb in- cluded in its return forms installment_sale income reporting aggregate gross_profit of dollar_figure from the sales of computer equipment and gross_profit of dollar_figure from the sale of intangible assets on line of its form_1065 for tb reported net gain from forms sales of business property in the aggre- gate amount of dollar_figure apparently representing depreciation_recapture for their part vas and metric claimed stepped-up bases in the transferred assets of dollar_figure ie dollar_figure dollar_figure and dollar_figure respectively which yielded them amortization deductions of dollar_figure and dollar_figure respectively for each of the taxable years and in date petitioner filed a bankruptcy petition in the u s district_court for the eastern district of texas as a result petitioner’s shares of the part- nership items of tb and hvps were converted to nonpartnership_items that conversion was effective as of the date the bankruptcy petition was filed see sec_6231 sec_301_6231_c_-7 proced admin regs tb reported no gain from the asset sales to vas or metric on its form_1065 for or c the irs audit the irs examined tb’s and hvps’ returns for and disallowed the deductions relating to petitioner’s homicide-related investigative activity on the ground that this activity was not engaged in for profit see sec_183 during the examination of tb’s returns the irs also concluded that tb’s asset sales to vas and metric did not qualify for installment_sale treatment the irs determined that tb vas and metric were related_persons under sec_453 and that petitioner had failed to establish that the transaction did not have as one of its principal purposes the avoidance of federal_income_tax see sec_453 for all three years at issue petitioner had net operating losses nols that were sufficient to eliminate his regular_tax liabilities however the code signifi- cantly limits a taxpayer’s nol deduction for purposes of computing the alterna- tive minimum_tax amt see sec_56 d after disallowing the losses from his investigative activities and the claimed installment_sale reporting of tb’s dollar_figure million gain the irs determined that petitioner had substantial alternative_minimum_taxable_income amti for each year specifically the irs determined amti of dollar_figure for dollar_figure for and dollar_figure for applying the applicable amt rates the irs determined amt liabilities and tax deficiencies as follows item amt less credit plus self-employment_tax less amt per return deficiency dollar_figure -0- -0- big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number on date respondent issued petitioner timely notices of defi- ciency for after the automatic bankruptcy stay was lifted see u s c sec a petitioner timely filed his petitions in these three cases which were consolidated for trial briefing and opinion opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determina- tions erroneous rule a 290_us_111 the petitioner initially filed petitions in this court in response to notices of final_partnership_administrative_adjustment issued to tb and hvps because petitioner’s date bankruptcy filing converted his shares of all partnership items to nonpartnership_items he no longer had an interest in those proceedings and those cases were subsequently dismissed taxpayer bears the burden of proving his entitlement to deductions allowed by the code and of substantiating the amounts of claimed deductions 503_us_79 sec_1_6001-1 income_tax regs petitioner does not contend that the burden_of_proof should shift to respondent under sec_7491 as to any issue of fact if he had advanced that contention it would be unpersuasive because he did not introduce credible_evidence with re- spect to the relevant factual issues see sec_7491 the burden_of_proof thus remains on petitioner a sec_183 issue sec_162 allows as a deduction all the ordinary and necessary ex- penses paid_or_incurred during the taxable_year in carrying on any trade or busi- ness to be entitled to deductions under this section the taxpayer must show that he engaged in the activity with an actual and honest objective of making a profit 91_tc_371 if an activity is not engaged in for profit no deduction attributable to it is allowed except to the extent of gross_income derived therefrom reduced by deductions that would be allowable regard- less of whether the activity was engaged in for profit sec_183 thus losses are not allowable for an activity that a taxpayer carries on primarily for sport as a hobby or for recreation sec_1_183-2 income_tax regs petitioner bears the burden of proving that he conducted his investigation into the circumstances of his father’s death with the principal objective of making a profit see giles v commissioner tcmemo_2005_28 89_tcm_770 although a reasonable expectation of profit is not required the taxpayer must conduct the activity with the dominant hope and good-faith intention of earning positive_income hulter t c pincite sec_1_183-2 income_tax regs we determine whether the taxpayer has the requisite profit_motive on the basis of all surrounding facts and circumstances 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs in making this determination we ac- cord greater weight to objective facts than to the taxpayer’s subjective statement of intent 94_tc_41 sec_1_183-2 income_tax regs the regulations set forth a nonexclusive list of nine factors relevant in as- certaining whether a taxpayer conducts an activity with the intent to earn a profit where a partnership is involved the analysis of profit_motive must be made at the partnership level 91_tc_371 78_tc_471 aff’d 722_f2d_695 11th cir since petitioner controlled all the partnerships and was the only significant actor the partnership’s objectives cannot meaningfully be distinguished from his own sec_1_183-2 income_tax regs the factors listed are the manner in which the taxpayer conducts the activity the expertise of the taxpayer or his advisers the time and effort spent by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any the financial status of the taxpayer and elements of personal pleasure or recreation ibid no factor or group of factors is controlling nor is it necessary that a major- ity of factors point to one outcome see 544_f3d_900 8th cir aff’g tcmemo_2007_309 72_tc_659 sec_1_183-2 income_tax regs certain factors may be accorded more weight in a particular case because they have greater salience or persuasive value as applied to its facts see crile v commissioner tcmemo_2014_202 108_tcm_372 green v commissioner tcmemo_1989_436 57_tcm_1333 noting that all nine factors do not necessarily apply in every case none of the regulatory factors weighs meaningfully in petitioner’s favor for the following reasons we conclude that he did not engage in the investigation of his father’s death with the primary and genuine purpose of making a profit petitioner has never earned an annual profit from his homicide-related investigative activity see golanty t c pincite noting that a series of substan- tial losses suggests the lack of a profit_motive sec_1_183-2 income_tax regs indeed petitioner did not generate a single dollar of revenue from this ac- tivity in any year from through over that time petitioner’s reported losses were continuous and substantial this strongly suggests that he did not engage in this activity to make a profit petitioner did not conduct his activity in a businesslike manner he had no professional training or experience in writing publishing or media he had no budget or business plan see bronson v commissioner tcmemo_2012_17 103_tcm_1112 characteristics of a businesslike operation include the preparation of a business plan aff’d 591_fedappx_625 9th cir before he engaged public relations professionals and hired a writer to produce a manuscript but no further work on that manuscript was ever done although he devoted many hours to this project he showed little interest in actually making it profitable see johnson v commissioner tcmemo_2012_ 104_tcm_178 rather he pursued his investigation with no apparent concern about the magnitude of his losses or the future revenues he would have to generate in order to recoup those losses an opportunity to earn a substantial ultimate profit in a highly speculative venture may indicate a profit_motive despite current losses sec_1_183-2 income_tax regs petitioner introduced no evidence suggesting that his book publishing venture had an unusually high profit potential petitioner did not adjust the scale or direction of his activities as a pro- fit-maximizing person would do see sec_1_183-2 income_tax regs he did not modify his operations as his losses mounted after his investigator in found the anonymous letter to be a dead end petitioner did not curtail his expendi- tures or abandon the project to cut losses see crile t c m cch pincite noting that a taxpayer’s change_of operating methods or abandonment of unprofit- able activities may indicate a profit objective instead he doubled down he in- curred several million dollars of additional investigative expenses during and reported losses even larger than those he had reported previously although petitioner had earlier been successful in his financial planning business we do not find those accomplishments to be a good predictor of success as an author book publisher or producer cf sec_1_183-2 income_tax regs petitioner had no expectation that assets used in his investigative activity would appreciate in value cf sec_1_183-2 income_tax regs indeed that activity did not deploy or develop any meaningful assets apart from the research he accumulated and the 96-page manuscript which remained an in- complete draft the possibility that these assets would appreciate in value was extremely small petitioner had strong personal motives for conducting his activity and the circumstances suggest that it was essentially a pastime see sec_1_183-2 income_tax regs after the sale of his business in petitioner had significant financial resources and leisure time available he was naturally interested in learning more about his father’s death and proving that it was a murder rather than a suicide aside from this family aspect petitioner clearly found the mystery sur- rounding his father’s death to be very engaging as he expended significant finan- cial resources pursuing multiple theories when the chance for profit is small rela- tive to the potential for gratification or self-fulfillment the latter emerge as the taxpayer’s likely motivations see 23_tc_90 aff’d per curiam 227_f2d_779 6th cir we conclude that petitioner’s in- vestigative efforts were the product of a personal desire to uncover the cause of his father’s death not an attempt to engage in a profitable business in sum we find and hold that petitioner did not incur the expenses related to the investigation of his father’s death in an activity conducted with the genuine purpose of making a profit under sec_183 the amount of allowable deduc- tions attributable to his investigative activity is thus limited to the gross_income he derived therefrom because he derived no gross_income from that activity during he is not entitled to any deductions b installment_sale issue generally gain from the sale of property is taxed to the seller in the year of the sale sec_61 sec_1001 sec_453 provides an exception to this rule allowing income from an installment_sale to be reported as payments are received the purpose of the installment_method of reporting income is to alleviate the hard- ship on taxpayers who would otherwise recognize the entire gain in year one without receiving enough cash to pay the resulting tax see 105_tc_114 under the installment_method the tax due is instead matched with the payments received sec_453 provides that income from an installment_sale shall be taken into account for purposes of taxation under the installment_method sec_453 defines an installment_sale as a disposition of property where at least payment is to be received after the close of the taxable_year in which the disposi- tion occurs sec_453 provides that the income recognized for any taxable_year from a disposition shall be that proportion of the payments received in that year which the gross_profit realized or to be realized when payment is completed bears to the total_contract_price installment_sale treatment allows an accrual-basis taxpayer such as tb to defer the reporting of gain during the period of the installment note--here ten years--thus minimizing current tax however sec_453 provides that this treatment generally is not available i n the case of an installment_sale of depre- ciable property between related_persons in the case of a related-party sale of depreciable_property installment_sale treatment is available only if it is estab- lished to the satisfaction of the secretary that the disposition did not have as one of its principal purposes the avoidance of federal_income_tax sec_453 tb vas and metric were clearly related_persons tb owned of vas and metric and petitioner controlled all three entities the computer equip- ment and intangible assets that tb sold to vas and metric constituted depreci- able property within the meaning of sec_453 because they were subject_to allowances for depreciation and or amortization see sec_167 sec_197 f petitioner thus bears the burden of proving that tax_avoidance was not among the principal purposes of the asset sale transaction sec_453 resembles other code sections providing that certain tax treatment will be available only if the taxpayer establishes that the plan or trans- action did not have as one of its principal purposes the avoidance of federal_income_tax see eg sec_306 sec_453 we have ruled that a taxpayer in such cases can satisfy his burden_of_proof only by submitting evidence that clearly negate s an income-tax-avoidance plan 94_tc_360 addressing sec_453 aff’d 932_f2d_526 6th cir we have described the taxpayer’s burden in such cases as a heavy one 91_tc_52 addressing sec_306 aff’d 883_f2d_187 1st cir in ascertaining the true purpose of the transaction we accord more weight to objective facts than to the taxpayer’s mere denial of tax motivation id pincite we also consider the enhanced depreciation_deductions available to the related buyer in deciding whe- ther the seller had a principal purpose of avoiding tax guenther v commissioner tcmemo_1995_280 69_tcm_2980 the substance of the transaction at issue clearly reveals a principal purpose of tax_avoidance notwithstanding the asset sale petitioner through tb retained full control_over the ad-optimization business by use of installment reporting tb aimed to defer for years virtually all the tax on its dollar_figure million gain while vas and metric would receive stepped-up bases in and be able to claim correspondingly large depreciation or amortization deductions on the assets transferred see guenther t c m cch pincite this tax-avoidance purpose is particularly clear with respect to the intan- gible assets sold to vas those assets had a zero cost_basis in tb’s hands thus yielding zero amortization deductions to it but vas claimed a stepped-up_basis in those assets of dollar_figure yielding amortization deductions of dollar_figure an- nually the enhanced amortization deductions claimed by vas and metric total- ing dollar_figure for alone dwarf the dollar_figure gain that tb reported for petitioner testified at trial that the asset sale had a valid business_purpose namely to isolate distinct assets in three separate partnerships as a prelude to a possible sale this rationale is unconvincing it is not clear why a potential buyer would care in which entity the assets happened to be located in any event the existence of a valid business_purpose for a transaction does not negate the conclu- sion that one of its principal purposes was the avoidance of tax sec_453 tecumseh corrugated box co t c pincite petitioner also urged that he could not have had a tax-avoidance purpose be- cause he had sizable nols for each year but while these nols eliminated his regular_tax_liability they left him vulnerable to the amt see supra pp the combination of deferring tax on tb’s dollar_figure million gain and securing dollar_figure of additional annual amortization deductions in vas and metric operated to re- duce substantially petitioner’s amt liabilities for and this is evidence of a tax-avoidance purpose considering the significant and undeserved tax benefits that petitioner vas and metric received petitioner has failed to satisfy his burden of establishing that tax_avoidance was not one of the principal purposes of the asset-sale transaction to reflect the foregoing decisions will be entered for respondent
